  Case: 1:19-cv-05684 Document #: 107 Filed: 09/16/21 Page 1 of 30 PageID #:1828




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 MELINDA SGARIGLIA,                             )
                                                )
                 Plaintiff,                     )          Case No. 19-cv-5684
                                                )
         v.                                     )          Judge Robert M. Dow, Jr.
                                                )
 AMERICAN INTERNATIONAL                         )
 RELOCATION SERVICES, LLC d/b/a                 )
 AIRES, NICHOLAS GONRING, and                   )
 KELSEY GONRING,                                )
                                                )
                 Defendants.                    )

                              MEMORANDUM OPINION AND ORDER

       Plaintiff Melinda Sgariglia (“Plaintiff”) brings suit against Defendants Nicholas and

Kelsey Gonring (the “Gonrings”) and American International Relocation Services, LLC d/b/a

AIRES (“AIRES”) for violation of Illinois’ Residential Real Property Disclosure Act, 765 ILCS

77/1 et seq. (“Disclosure Act”) and fraudulent concealment. Currently before the Court is the

Gonrings’ motion for summary judgment [88]. For the following reasons, the motion [88] is

denied. Third-Party Defendant John Gorr’s motion for summary judgment [95] is stricken without

prejudice to refiling, as that motion has yet to be briefed, see [97].

       This case is set for telephonic status hearing on 9/29/21 at 9:15 a.m. Participants should

use the Court’s toll-free, call-in number 877-336-1829 and passcode 6963747. Counsel are

directed to file a joint status report by no later than 9/24/21 that includes (a) a proposed schedule

for any discovery that remains to be completed; (b) a statement in regard to any settlement

discussions and/or any mutual request for a referral to the assigned Magistrate Judge for a

settlement conference; and (c) a proposed schedule for briefing of Third-Party Defendant Gorr’s

motion for summary judgment (assuming he intends to refile it).
     Case: 1:19-cv-05684 Document #: 107 Filed: 09/16/21 Page 2 of 30 PageID #:1829




I.       Background

         The following facts are taken from the parties’ Local Rule 56.1 statements and supporting

exhibits, see [91], [101], [105], and are undisputed except where a dispute is noted. Plaintiff is a

resident of Chicago, Illinois. The Gonrings are residents of the State of Michigan. AIRES is a

limited liability company whose two members and owners are domiciled in Pennsylvania and

Florida. See [1] at 3. The Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332.

Venue is proper in this district because a substantial part of the events or omissions giving rise to

the claim occurred in this district and the action involves real property located in the district.

         This action arises out of the sale of a condominium unit located at 2726 West Cortez in

Chicago, Illinois (the “Building”).      The Building includes 3 units and is governed by a

condominium association called 2726 W. Cortez Avenue Condominiums (“Condo Association”).

Plaintiff resides in Unit 1 (the “Unit”). From May 5, 2016 until July 25, 2018, the Gonrings were

the owners of record of the Unit. Unit 3 was owned by John Gorr (“Gorr”). The Gonrings and the

other unit owners were members of the Condo Association; Gorr was its president.

         While the Gonrings owned the Unit, Gorr experienced problems with water leaking into

Unit 1, mostly above the windows and doors. Gorr sought coverage under the Condo Association’s

insurance policy with Erie Insurance Group (“Erie”). See [102-4] at 2. Erie retained Engineering

Systems, Inc. (“ESI”) to inspect the Building. ESI’s report, dated October 19, 2017, states that

ESI was retained “in regard to an issue with water filtration occurring in a multi-family residential

structure.” [91-13] at 3. More particularly, “ESI was retained to determine the cause of water

infiltration occurring in Unit 3.” Id. ESI “made a site inspection to the structure,” which “was a

three-story condominium with a masonry exterior and flat roof.” Id. ESI summarized its opinion

and recommendation as follows: “Water infiltration is occurring at various locations in the



                                                   2
   Case: 1:19-cv-05684 Document #: 107 Filed: 09/16/21 Page 3 of 30 PageID #:1830




structure, but particularly at window and door openings. The water infiltration is occurring

because of deficiencies in the original construction of the building with the predominate issue

being improper flashing at wall openings. …. This condition was not of recent origin and has been

present since the building was constructed. … ESI recommends that the owner retain a masonry

contractor to make exploratory openings in the masonry where the water infiltration is occurring

and install proper flashing. All cracks in the masonry and other deficiencies should be addressed

at that time. The flashing detail shall be installed in a manner that allows for any infiltration water

to flow out of the building and shall also contain proper end dams.” Id. at 3-4. Erie denied the

Condo Association’s claim on November 29, 2017. See [102-4] at 2.

       On December 4, 2017, Gorr sent an email to the other members of the Condo Association,

including the Gonrings, forwarding the results of ESI’s inspection. See [102-4] at 1. Gorr wrote,

id.:

       Hey guys, just wanted to forward the results of the inspection from the building
       insurance claim I put in for the water damage at my unit. … Most of the water
       issues at my place are above windows and doors, which is where the water would
       collect and leak into my unit. … After 5 years of being unable to solve this with
       minor fixes, I believe we have to move forward with the large repair. Based on
       everything I’ve learned so far, my thought is the following:

       1. Inspect flashing at windows and doors. Remove a few bricks at one window
       and determine if flashing is appropriate. If not adequate, repair flashing above all
       3rd floor windows and doors.

       2. Tuck-point the split-face block (north, west, and east sides) at 3rd floor level to
       repair masonry cracks. Determine if more tuck-pointing should be performed
       anywhere else.

       3. Apply a warrantied sealant to the exterior at my level, at least, and potentially
       just seal the whole building.

       Now, this could change based on the next few quotes. It’s just what I believe is the
       best course of action right now.




                                                  3
  Case: 1:19-cv-05684 Document #: 107 Filed: 09/16/21 Page 4 of 30 PageID #:1831




       I’ve done everything I can over the years to repair on my own and it’s just getting
       worse every year. At this point I believe it needs to become a building issue. To
       the best of my knowledge, it appears to me that the Condo documents would include
       this as a common element repair and would be paid for by the association. This
       also means it breaks down by unit percentage. (44% Unit 1, 26% Unit 2, 30% Unit
       3) ….

       Gorr subsequently received an estimate and passed it on to the other Condo Association

members. On February 20, 2018, Kelsey Gonring responded by email and expressed that, “[g]iven

the amount of interior, unit specific, exploratory work (drywall, windows) that needs to be

completed, we are not comfortable with the HOA covering this cost.” [34] at 49. She continued

that, “[o]nce the issue is properly diagnosed, we intend to review each issue individually in the

context of the HOA guidelines, specifically what is considered ‘common elements’ and what is

unit owner responsibility, and once that is agreed upon, we can determine the appropriate financial

responsibility of each unit.” Id. Gorr responded by email, asserting among other things, id.: “[I]t’s

not a unit-specific problem, they just have to tear out the drywall in my unit to diagnose. The

windows are not leaking, the building is leaking, the wall above my door is leaking, the vent on

my ceiling is dripping water. It’s most likely due to some of the following:

       - Capstones on parapet,

       - Improper flashing above windows and doors.

       - Improper flashing between floors.

       - Tuckpointing cracks.

       - Lack of cavity wall, improper weepholes. Water absorbed through split-face block.

       - Roof damage.”

Gorr proposed that “[w]e fund the Bral exploratory quote as an HOA (not to exceed $5,000). Cost

broken down by HOA percentages. If anything is determined to be my fault or responsibility, I

will reimburse the other units the associated costs.” Id. Gorr continued: “The fact remains we

                                                 4
    Case: 1:19-cv-05684 Document #: 107 Filed: 09/16/21 Page 5 of 30 PageID #:1832




have a building that is leaking and appears to be getting worse. It leaked this week during the

rains. This issue will only cause more damage to the building the longer we wait so I’m pushing

hard to get something to happen here. … At this point, if you talk to a contractor they’ll tell you

its clearly a building issue, if you can prove to me otherwise I’ll pay for what I have to do.” Id.

        On March 11, 2018, the Condo Association held a meeting to discuss the water infiltration

problem. See [101] at 7. The Gonrings provide affidavits from Mr. and Mrs. Gonring and Gorr

concerning what was allegedly discussed at the meeting.1 At the meeting, all three voted in favor

of moving forward with exploratory work to determine the repair responsibility pursuant to the

declaration and bylaws of the Condo Association. The exploratory work conducted by Bral was

paid for by the members of the Condo Association based on their pro rata share of ownership in

the Building.

        On March 30, 2018, Gorr received a quote from Gralak Tuckpointing (“Gralak”). See [44]

at 78 et seq. The $38,325.00 quote included two coats of “BASF MasterProtect H 185” water-

based sealant on the two side walls and the rear wall of the Building; new caulking and sealant on

large masonry cracks, gaps and missing/loose mortar, vents, and utility pipes; new caulking sealant

to the Building’s “doors, windows, sconces at the sealing parts of the building elevation as

necessary”; “installation at the inner parapet wall counter flashing to protect termination bar”;

“[i]nstallation elastometric flashing system underneath 3 sides of the parapet wall coping stones

with stainless steel drip edges”; masonry rehabilitation, including “[t]uck pointing of 3 sides of the

parapet wall, inner wall 4 blocks down, outside 10 down from the top of the wall”; and replacing

one broken piece of glass block at the third floor west wall window opening. Id. at 79-81. The


1
  Plaintiff objects to the Gonrings’ reliance on these affidavits based on the “best evidence rule,” because
minutes from the meeting were not attached as an exhibit to the Gonrings’ Rule 56.1 statement. However,
it is not apparent to the Court that minutes were ever recorded for this meeting. The Court will therefore
consider the affidavits.
                                                     5
  Case: 1:19-cv-05684 Document #: 107 Filed: 09/16/21 Page 6 of 30 PageID #:1833




quote also includes a section titled “OUR RECOMMENDATIONS – NOT INCLUDED IN THIS

QUOTE,” which provides:

       The services listed and priced in the quote are confined and agreed upon at the
       initiation of the project. Additional masonry/waterproofing work might be required
       to guarantee the warranties of water repellant application and duration time. Please
       find additional recommendations for your masonry/waterproofing project below.

       Our recommendations include:

       A. Masonry Rehabilitation: Complete tuck-pointing work that includes grinding-
       out and tuck-pointing all deteriorated joints and hairline cracks on the entire wall
       or partial sections of the wall.

       B. Installing the flashing systems (top and bottom) at the top lintel beam areas of
       windows and door openings, bottom windows and door stone sills and underneath
       the parapet walls coping stones.

       C. Installing a new thru-wall flashing system at all building floor levels.

       D. Applying a new caulking on all windows, doors and metal frames.

       E. Grounding out and replacing the existing cement mortar joints with the
       appropriate backer rod and ASTM approved caulking. …

       F. Installation a new counter flashing system at the parapet wall.

Id. at 81-82. The parties dispute whether Gralak was making these recommendations for the

Building specifically (as Plaintiff contends), or whether these were “standard recommendations

included with regard to the warranty for Gralak Tuckpointing’s work,” as the Gonrings contend.

[105] at 4-5.

       On May 3, 2018, the Condo Association received Bral’s report for “masonry inspection at

façade & interior units,” specifically “inspection of masonry at the farthest South window on the

West elevation top floor & the top floor door opening on the North elevation.” [102-5] at 1. Bral

reported that it “removed the drapery and drywall as needed to inspect the back side at interior of

wall during the water leak investigation” on the third floor. Id. at 9. Bral “accessed the west wall



                                                 6
  Case: 1:19-cv-05684 Document #: 107 Filed: 09/16/21 Page 7 of 30 PageID #:1834




with built up pipe scaffolding.” Id. Bral “conducted [a] water leak test with standard water

pressure from the building,” and also “completed similar protection and opening above the North

door of 3rd floor.” Id. at 9. Bral reported: “At both locations [Bral was] able to produce water

leakage within 10 minutes of spraying water. [It] complete[d] the test 2 xs with same results. The

removal of drywall allowed Bral to confirm there is not a cavity wall system to be repaired and or

reviewed. The existing flashing was through wall that allowed water to penetrate right into the

back of the block. It was decided to not continue with reviewing any further window or door

openings besides these two. It was explained that installing a cavity wall system over just the

masonry openings and allowing a proper through wall flashing system to be installed would not

prevent water from penetrating at locations in between the openings.” Id. The Gonrings and Gorr

all state in their affidavits that, according to the Bral report, the water infiltration into Unit 3 was

occurring through the walls of Unit 3. Since the walls were a common element, they were to be

taken care of by the Condo Association. See [91-1] at 4; [91-2] at 4; [91-4] at 3-4.

        Plaintiff provides an affidavit from Steve Hier (“Hier”), a certified home inspector, who

opines that the finding by Bral—that “existing flashing was though wall that allowed water to

penetrate right into the back of block”—means that “the flashing was not installed properly to

deflect water from the inside” and is “a construction defect.” [102-6] at 2.

        On May 7, 2018, Kelsey Gonring obtained an estimate from Arrow Masonry (“Arrow”) to

perform work on the Building. The “scope of work” proposed included: “spot grinding, spot

tuckpointing, caulking, flashing installation and sealing of the east (70’ x 48’), east (70’ x 48’) and

north (24’ x 48’) elevations of split face block.” [105] at 6. It further states that: “All window and

door perimeter caulking will be inspected on all 3 elevations and all defective caulk will be

removed and replaced”; “a Pac-clad flashing will be installed above all 3 rear decks”; “All



                                                   7
  Case: 1:19-cv-05684 Document #: 107 Filed: 09/16/21 Page 8 of 30 PageID #:1835




Renaissance stone or limestone interface joints at the top of the parapet walls or above the window

and door headers on the 3 elevations will be ground out, primed, caulked and tooled”; and “The

north, east and west elevations of CMU block will be sealed from the top of each wall to grade.”

Id. at 6-7.

        The Condo Association held a special meeting the same day and decided to hire Arrow.

The contract provided that Arrow would guarantee the walls against leaks after work was

completed (but also included a number of exceptions). [101] at 9; see also [44] at 85-86. On May

30, 2018, the Gonrings paid a 50% down payment to Arrow Masonry in the amount of $6,231.00

based on their percentage of common element ownership. [105] at 7. They paid the balance to

Arrow on June 8, 2018, in the amount of $6,230.00. Id. Arrow Construction started its work on

May 31, 2018 and concluded its work by June 6, 2018.

        The Gonrings maintain, and Plaintiff disputes, that they and Gorr believed that Arrow’s

work remediated the water infiltration in Unit 3 and fixed the water infiltration through the

windows of his unit and other common elements of the Building. Hier, who was retained by

Plaintiff, opines that Arrow “did nothing to address the fact that Bral found that the flashing was

deficient.” [102-6] at 2. He explains: “Arrow’s scope of work failed to address the issue of the

defective installation of through wall flashing. To correct what Bral found, they would have to

have removed the concrete blocks and install the flashing properly. Failure to address this problem

means that the building was still left with construction defects. The whole idea of having flashing

is for the moisture to drop through the core of the CMUs to be directed to the rope weeps/ wicks

to the exterior. The idea of putting a water repellant is to keep the water from getting in, but

allowing moisture to leave through evaporation. It is not designed to ‘drain through the split face

block.’ The repellant is designed to keep water out but it is not fool proof. This is why there is



                                                8
  Case: 1:19-cv-05684 Document #: 107 Filed: 09/16/21 Page 9 of 30 PageID #:1836




flashing and wicks. The ESI report details the lack of proper flashing at doors and windows. The

Arrow Masonry quote does not address these issues.” Id. (paragraph numbers omitted).

       In the Spring of 2018, the Gonrings relocated to Michigan for work. Around May 17,

2018, they signed a listing agreement with Coldwell Banker to list the Unit for $499,000.00. They

were listed as “Seller” in the listing agreement. [105] at 11. Their agent was Garrett Luehrs

(“Luehrs”). As a benefit of Nicholas’ relocation, AIRES, a relocation company, was contracted

to help relocate the Gonrings to Michigan and to facilitate the sale of the Gonrings’ Unit. The

Gonrings maintain that AIRES purchased the Unit from them, but Plaintiff disputes this. Plaintiff

points out that the deed executed to her came directly from the Gonrings and that there is no deed

recorded with the Cook County Recorder of Deeds conveying the unit from the Gonrings to

AIRES. See [101] at 11. The Gonrings’ evidence, by contrast, consists of a reference to two

paragraphs of Nicholas Gonring’s affidavit, which do not say that AIRES purchased the Unit. See

[91] at 6; [91-1] at 4-5, ¶¶ 18-19.

       On May 19 and 21, 2018—which was after the Condo Association hired Arrow but before

Arrow completed its work—the Gonrings each filled out and executed a Residential Real Property

Disclosure Report (“RRPDR”), as required by the Disclosure Act, 765 ILCS 77/1 et seq. See [101]

at 12. The RRPDR cites to 765 ILCS 77/5 for the definition of “Residential real property,” which

“means real property improved with not less than one nor more than four residential dwelling units:

units in residential cooperatives; or, condominium units including the limited common elements

allocated to the exclusive use thereof that form an integral part of the condominium unit.” [101]

at 12. The RRPDR states that “[t]hese disclosures are not intended to cover the common elements

of a condominium, but only the actual residential real property including limited common elements

allocated to the exclusive use thereof that form an integral part of the condominium unit.” Id. at



                                                9
 Case: 1:19-cv-05684 Document #: 107 Filed: 09/16/21 Page 10 of 30 PageID #:1837




12-13. In the Condo Association Declarations and Bylaws governing the Building, the term

“common elements” includes among other things the “walls” and the term “limited common

elements” includes “[t]he part of the Common Elements contiguous to and serving a single Unit

exclusively as an inseparable appurtenance thereto including specifically balconies, decks, porches

and such portions of the perimeter walls, floors and ceilings, windows, doors and all fixtures and

structures therein which lie outside the Unit boundaries.” [101] at 6.

       The Gonrings assert that the RRPDR “made disclosures regarding the sale of their Unit,

not the building as a whole.” [101] at 12. Plaintiff disputes this. Plaintiff explains that the form

asks the Gonrings to disclose whether they were aware of any defects in the foundation, and “leaks

or defects in the roof” and also “material defects in the walls, windows, doors or floors.” [101] at

12. They answered “no.” Id. The Gonrings also note that the RRPDR states that “[t]hese

disclosures are not intended to cover the common elements of a condominium, but only the actual

residential real property including limited common elements allocated to the exclusive use thereof

that form an integral part of the condominium unit.” Id. at 12-13. Plaintiff admits this but

maintains that the Gonrings “chose to answer above and beyond the requirements and failed to

answer truthfully as it pertains to the limited common elements.” Id. at 13. The Gonrings assert

that since “the Unit did not have any leaks or material defects in the roof ceilings or chimney” or

“any material defects in the walls, windows, doors, or floors,” they represented that they were not

aware of any such defects. Id. Plaintiff disputes this. She points out that the Gonrings made the

disclosures before Arrow completed any of its work. She also relies on the ESI Report (detailed

above) and an affidavit from a former neighbor of the Gonrings, Randee Horton (“Horton”), who

lived in the next building and spoke with the Gonrings occasionally when they were coming in

and out of the Building. Horton states that at one point when the Gonrings were “grilling in the



                                                10
 Case: 1:19-cv-05684 Document #: 107 Filed: 09/16/21 Page 11 of 30 PageID #:1838




back,” Mrs. Gonring “said they were hearing water dripping in the walls and that some of the

faucets would not turn on or the water would squirt out at high pressure.” [102-11] at 2. Another

time, Mr. Gonring told her “everybody in his building had some problem with the water.” Id.

Horton’s last conversation with the Gonrings was on May 31, 2018, when the Unit was for sale.

Horton asked Mrs. Gonring if they were moving and she allegedly responded, “Yes, we are getting

the hell out of here. The water problem has become too much and we are taking our asses back to

Michigan.” Id.

       The Unit was listed for sale on May 21, 2018. On May 29 and May 30, 2018 (before Arrow

had completed its work on the Building), the Gonrings each signed a Sellers Property Disclosure

Statement (“Sellers Disclosure”). The Sellers Disclosure sought information about the building as

a whole, not just the Unit. See [101] at 14. The Gonrings disclosed that they were aware of “past

water leakage in the house or other structures” and stated that “Unit 3 had leaks on west facing

windows -> HOA sealed building to resolve Unit 3 leak.” Id. When asked if they were aware of

the past or present “deterioration or other problems with the walls, foundations or other structural

components,” the Gonrings answered “no.” [105] at 10. The Gonrings also disclosed that they

were aware of shared or common areas or maintenance agreements and further stated

“Tuckpointing & sealing of Building exterior.” [101] at 14. Plaintiff admits this is what the Sellers

Disclosure says but disputes its accuracy. See id. The Gonrings further disclosed that in the past

five years they had not filed any insurance claims on the homeowner’s insurance policy on the

Unit. See id. at 14-15.

       Plaintiff made an offer to purchase the Unit. On June 7, 2018 (a day or two after Arrow

completed its work), Plaintiff was provided the RRPDR and Sellers Disclosure. See [105] at 8.




                                                 11
  Case: 1:19-cv-05684 Document #: 107 Filed: 09/16/21 Page 12 of 30 PageID #:1839




On June 8, 2018, AIRES entered into a Condominium Real Estate Purchase and Sale Contract with

Plaintiff (the “Contract”). [101] at 15. AIRES was listed as “Seller.” [105] at 11.

       On June 14, 2018, Gorr, as president of the Condo Association, prepared and signed a

Section 22.1 Disclosure Statement (the “Disclosure Statement”). [101] at 15. The Disclosure

Statement represented, among other things, that there were no “capital expenditures anticipated by

the Association for the current or next two fiscal years that would require a special assessment

and/or increase in the monthly assessment to the unit owners.” Id.

       Also on June 14, 2018, Plaintiff’s attorney sent an attorney review letter to AIRES’

attorney asking her to “verify that the Condo Association has not experienced any instances of

water (interior or exterior) leaking into the Property and/or any water damage during Seller’s

ownership of the Property.” [44] at 32. Plaintiff’s attorney also asked if there had been “any

insurance claims within the last 5 years” and if there was “any other matter concerning this

property or the Seller that may interfere with the Buyer’s enjoyment and marketability of the

property.” Id.; see also [105] at 11.

       On June 18, 2018, AIRES’ attorney responded to the letter, identifying the Seller as

AIRES, and refused to answer these inquiries on the basis that, as a relocation company, it was

unable to make any representation or warranties beyond its factual report. See [105] at 12. On

June 22, 2018, counsel for Plaintiff reiterated their request for information and asked AIRES to

contact the “prior owner” for information about water damage or leaking and insurance claims.

Id.

       On June 29, 2018, Plaintiff (through her attorney) received the May 7, 2018 special meeting

minutes from the Condo Association. See [101] at 16. As detailed in the analysis section below,

Plaintiff maintains that the meeting minutes failed to accurately describe the entire scope of



                                               12
 Case: 1:19-cv-05684 Document #: 107 Filed: 09/16/21 Page 13 of 30 PageID #:1840




Arrow’s work; contained no mention of ESI’s report or why the other quotes obtained by the

association were not selected; and do not mention the “expanded scope of work recommended by

the other contractors.” Id.

       On July 2, 2018, AIRES’ attorney responded to Plaintiff’s counsel’s June 22, 2018 letter.

She represented that AIRES had no knowledge of any leaks “when the information reported in the

[RRPDR] or other homeowner provided disclosures makes no mention of water infiltration issues

within the Property.” [105] at 12. AIRES’ attorney also reported that no insurance claims were

made against the Gonrings’ homeowners’ insurance within the last 5 years. Id. AIRES again

conveyed the information that, as a third-party relocation company, it was unable to make

additional representations or warranties. Id. at 105. According to Plaintiff, she relied on this

representation in proceeding with the purchase of the Unit. Plaintiff closed on her purchase of the

Unit on July 25, 2018.

       While the Gonrings were in the process of selling their Unit to Plaintiff, Gorr also listed

Unit 3 for sale. On June 26, 2018, he entered into a contract to sell Unit 3. That sale fell through

because the buyers’ inspector found excessive moisture in the unit. See [101] at 16. A second

contract to purchase Unit 3 also fell through, after another inspector found excessive moisture in

the unit. Id. On July 31, 2018—a week after Plaintiff closed on the purchase of her Unit—Gorr

hired MI&T Mold Inspection Testing to test his unit for the presence of mold. Id. at 17. On

September 7, 2018, the floorboards were removed in Gorr’s unit and he discovered for the first

time that the subflooring in his unit was damaged and that mold was growing behind the walls.

Gorr did not notify the Gonrings regarding the discovery of mold in his unit.

       On September 7, 2018, Gorr sent Plaintiff an email in which he disclosed the mold problem

in his unit. The email stated, in part:



                                                13
 Case: 1:19-cv-05684 Document #: 107 Filed: 09/16/21 Page 14 of 30 PageID #:1841




       Hey Melinda - this is going to be an unfortunate way for us to start talking. I’ve
       been very busy trying to sell my place for the past few months and have had several
       setbacks. I’m not sure what was communicated to you during closing but there has
       been a history of water intrusion to the building. This has occurred primarily in my
       unit from leaks through the split face block. The history of water intrusion has been
       thoroughly documented over some years and was clearly communicated along the
       way to the other unit owners.

       We had the building sealed with elastomeric sealant a few months back so we’re
       fairly confident that the water has stopped getting into the building. However, with
       the recent inspections on my place a few items have been brought up that have shed
       light on a new problem. I recently tested positive for elevated levels of mold in my
       unit. That triggered me to look at replacing some floorboards. Upon removing the
       floorboards we discovered that the subfloor was severely damaged in many areas
       and there is mold behind some walls, please see the attached pictures. From what
       started out as me replacing some floorboards has turned into a large and costly
       problem that was caused by a building issue. I have spoken with a few contractors
       about the next steps and the appropriate resolve is to remove some of the subfloor,
       and much of the drywall on the perimeter of my unit, treat the mold, and then repair
       and repaint.

[101] at 17-18.

       Plaintiff filed the instant lawsuit against the Gonrings and AIRES in June 2019.

       On May 26, 2020, the Gonrings propounded interrogatories on Plaintiff. Interrogatory

number 3 requested that Plaintiff “[i]dentify all damage to Your Unit that you claim was not

disclosed by the Gonrings prior to Your purchase of the Unit.” [101] at 18. Plaintiff responded in

writing as follows, id. at 18-19:

       ESI Report 60191A
       Bral Resotoration [sic] quote of May 3, 2018 Steve Hier
       Report September 14, 2018 See B Allendorfer invoices
       P000636-662.
       See Steve Hier report invoices- P000663-673
       See Mold Solutions of Chicago invoices P000818-819

       The Gonrings failed to identify any damages. During testimony of Steve Hier and
       B.Allendorfer, Bral Resoration [sic] and the author of the ESI report, the damages
       can be explained in further detail.




                                                14
  Case: 1:19-cv-05684 Document #: 107 Filed: 09/16/21 Page 15 of 30 PageID #:1842




Plaintiff also produced in response to the interrogatory “invoices and quotes from B.Allendorfer

Co., Inc. with regard to work performed by such contractor.” [101] at 20. Plaintiff admits that the

“invoices refer to work performed on the roof and outside walls of the Building and work

performed inside of unit 3 of the Building,” rather than in her Unit. Id. She maintains, however,

that due to the Gonrings’ “refusal to be truthful about the condition of the unit she purchased and

the building as a whole, [she] was left to shoulder her share of all expenses for repairs.” Id.

Plaintiff asserts that had the “Gonrings been honest about the condition, [she] would have been

warned about its condition and would have been prompted have investigated further [sic].” Id.

“By concealing the conditions and failing to answer truthfully, [she] relied upon [the Gonrings’]

untruths to her detriment.” Id.

II.    Legal Standard

       Summary judgment is proper where “the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). To avoid summary judgment, the nonmoving party must go beyond the pleadings and “set

forth specific facts showing that there is a genuine issue for trial.” Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 250 (1986). “A party asserting that a fact cannot be or is genuinely disputed

must support the assertion by … citing to particular parts of materials in the record” or “showing

that the materials cited do not establish the absence or presence of a genuine dispute, or that an

adverse party cannot produce admissible evidence to support the fact.” Fed. R. Civ. P. 56(c)(1).

A genuine issue of material fact exists if “the evidence is such that a reasonable jury could return

a verdict for the nonmoving party.” Liberty Lobby, 477 U.S. at 248.

       The party seeking summary judgment has the burden of establishing the lack of any

genuine issue of material fact. See Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). The Court



                                                15
  Case: 1:19-cv-05684 Document #: 107 Filed: 09/16/21 Page 16 of 30 PageID #:1843




“must construe all facts and draw all reasonable inferences in the light most favorable to the

nonmoving party.” Majors v. Gen. Elec. Co., 714 F.3d 527, 532-33 (7th Cir. 2013) (citation

omitted). It “‘may not make credibility determinations, weigh the evidence, or decide which

inferences to draw from the facts; these are jobs for a factfinder.’” Johnson v. Rimmer, 936 F.3d

695, 705 (7th Cir. 2019) (quoting Payne v. Pauley, 337 F.3d 767, 770 (7th Cir. 2003)).

       Summary judgment is proper if the nonmoving party “fails to make a showing sufficient

to establish the existence of an element essential to that party’s case, and on which that party will

bear the burden of proof at trial.” Ellis v. CCA of Tennessee LLC, 650 F.3d 640, 646 (7th Cir.

2011) (quoting Celotex, 477 U.S. at 322). The non-moving party “must do more than simply show

that there is some metaphysical doubt as to the material facts.” Matsushita Elec. Indus. Co., Ltd.

v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). In other words, the “mere existence of a scintilla

of evidence in support of the [non-movant’s] position will be insufficient; there must be evidence

on which the jury could reasonably find for the [non-movant].” Liberty Lobby, 477 U.S. at 252.

III.   Analysis

       A.      Disclosure Act

       The Disclosure Act requires “[a] seller of residential real property” to complete the

disclosure form set out at 765 ILCS 77/35. See 765 ILCS 77/20. “Residential real property”

includes “condominium units, including the limited common elements allocated to the exclusive

use thereof that form an integral part of the condominium unit.” Id. A seller “who discloses any

information on the [RRPDR] that he knows to be false shall be liable in the amount of actual

damages and court costs, and the court may award reasonable attorney fees incurred by the

prevailing party.” 765 ILCS 77/55. However, a seller “is not liable for any error, inaccuracy, or

omission of any information delivered pursuant to this Act if (i) the seller had no knowledge of



                                                 16
 Case: 1:19-cv-05684 Document #: 107 Filed: 09/16/21 Page 17 of 30 PageID #:1844




the error, inaccuracy, or omission, [or] (ii) the error, inaccuracy, or omission was based on a

reasonable belief that a material defect or other matter not disclosed had been corrected.” 765

ILCS 77/25(a). Thus, “[t]o establish a violation of the Disclosure Act, the Buyers [is] required to

show [the] Seller … (1) failed to disclose material defects (2) of which she had actual knowledge

and (3) there were actual damages.” Becker v. Scherer, 2013 WL 6458078, at *8 (Ill. App. Dec.

5, 2013).

       The Gonrings argue that they are entitled to summary judgment on the Disclosure Act

claim because they did not fail to disclose any material defects to the Unit and were not required

to disclose any alleged defects in other units or in any common elements of the Building. They

emphasize that the damages for which Plaintiff has provided evidence concern work performed in

another unit and common elements of the Building, which do not constitute “Residential Real

Property” as defined in the Disclosure Act.

       The RRPDR requires a seller to check a box “Yes,” “No,” or “N/A” to the statement “I am

aware of material defects in the walls, windows, doors, or floors.” [91-7] at 2. The Gonrings

checked “No.” Plaintiff has presented evidence that there were potential defects in the walls,

windows, and doors of her Unit. In short, when ESI made “a site inspection to the structure,” it

determined that the water infiltration in Unit 3 was “occurring because of deficiencies in the

original construction of the building with the predominate issue being improper flashing at wall

openings” such “window and door openings.” [91-13] at 3. ESI did not limit this opinion to the

wall openings for Unit 3. Id. In response to the ESI report, the Condo Association hired Bral to

perform further inspection and testing. See [102-5] at 1. Bral opined that “[t]he existing flashing

was through wall that allowed water to penetrate right into the back of the block.” Id. at 9. Hier,

a certified home inspector retained by Plaintiff, opined that Bral’s finding concerning the flashing



                                                17
 Case: 1:19-cv-05684 Document #: 107 Filed: 09/16/21 Page 18 of 30 PageID #:1845




identified “a construction defect.” [102-6] at 2. Plaintiff has also presented evidence supporting

her theory that the Gonrings did not have a reasonable belief that the defect had been corrected,

because the scope of the work performed by Arrow did not fix these problems. Hier explained

that “[t]he Arrow Masonry quote does not address” the “lack of proper flashing at doors and

windows” that was detailed in the ESI report. Id. To correct this problem, Arrow “would have to

have removed the concrete blocks and install the flashing properly.” Id.

       Plaintiff has also come forward with at least some evidence that the defects in the walls,

windows, and floors in her Unit, which may be considered “limited common elements” subject to

the RRPDR, were “material defects” as the term is defined in that form and the Disclosure Act.

They both explain that, “[i]n this form, a ‘material defect’ means a condition that would have a

substantial adverse effect on the value of the residential real property or that would significantly

impair the health or safety of future occupants of the residential real property unless the seller

reasonably believes that the condition has been corrected.” [91-7] at 2; 765 ILCS 77/35. None of

the parties discuss this definition or how it applies to the facts of this case. But if this case were

to go to trial, the trier of fact would be required to determine if the defects identified by Plaintiff

are ones that “have a substantial adverse effect on the value of” the Unit or that “significantly

impair the health or safety of future occupants of” the Unit. Id.; see also 765 ILCS 77/20 (defining

“residential real property” to include condo unit and its limited common elements); Manaster v.

Bernfield, 2021 WL 3661216, at ¶ 57 (Ill. App. Aug. 17, 2021) (quoting jury instruction for

Disclosure Act claim, that “[a] ‘material defect’ in the context of the [RRPDR] means that a

condition that would have a substantial adverse effect on the value of the residential real property

or that would significantly impair the health or safety of future occupants of the residential real

property unless the seller reasonably believes that the condition has been corrected”).



                                                  18
    Case: 1:19-cv-05684 Document #: 107 Filed: 09/16/21 Page 19 of 30 PageID #:1846




        Although Plaintiff has not specifically tied any of the work done to the Building since she

purchased the Unit to defects in her Unit or its limited common elements, the record contains

several pieces of evidence that, properly explained to a jury by an appropriate witness, might

convince a jury that the Unit’s limited common elements contain defects that have a substantial

adverse effect on the value of the Unit. The ESI report suggests that all of the window and door

openings in the building contain improper flashing due to deficiencies in how the Building was

constructed. Bral further explained that the existing flashing system allows water to “penetrate

right into the back of the block,” [102-5] at 1—another issue that is not clearly limited to Unit 3,

its limited common elements, or the Building’s common elements. According to Hier, this is a

“construction defect.” [102-6] at 2. Perhaps the best evidence that the Building’s construction

defects also affect the limited common elements of the Unit is Gralak’s bid, which recommends

“[i]nstalling the flashing systems (top and bottom) at the top lintel beam areas of windows and

door openings, bottom windows and door stone sills” and “[i]nstalling a new thru-wall flashing

system at all building floor levels.” [44] at 81-82.2 Although Plaintiff does not quantify how much

such a project would cost, it is not a stretch to presume that it would be significant enough that a

reasonable trier of fact could find that it has a “substantial adverse effect on the value” of the Unit.

Manaster, 2021 WL 3661216, at ¶ 57. Based on the somewhat limited record of damages

presented by both sides, the Court cannot conclude that the Gonrings are entitled to summary

judgment on the Disclosure Act claim.




2
  The Gonrings say that all of Gralak’s additional recommendations are “standard recommendations
included with regard to the warranty for Gralak Tuckpointing’s work,” [105] at 4-5, but that is not apparent
solely from Gralak’s quote, and the Gonrings offer no affidavits or other evidence confirming their
characterization of the recommendations.
                                                    19
 Case: 1:19-cv-05684 Document #: 107 Filed: 09/16/21 Page 20 of 30 PageID #:1847




       B.      Fraudulent Concealment

       Under Illinois law, “[t]he elements needed to prove fraudulent concealment are (1)

concealment of a material fact, (2) intent to induce a false belief where there exists a duty to speak,

(3) that the other party could not have discovered the truth through reasonable inquiry and relied

upon the silence as an indication that the concealed fact did not exist, (4) that the other party would

have acted differently had it known of the concealed information, and (5) that its reliance resulted

in its injury.” Vandenberg v. Brunswick Corp., 90 N.E.3d 1048, 1056 (Ill. App. 2017); see also

D’Attomo v. Baumbeck, 36 N.E.3d 892, 913 (Ill. App. 2015); Nartey v. Franciscan Health

Hospital, 2 F.4th 1020, 1026 (7th Cir. 2021) (“Fraudulent concealment occurs when a defendant

intentionally induces a false belief through the concealment of a material fact while under a duty

to speak” (citing Abazari v. Rosalind Franklin Univ. of Med. & Sci., 40 N.E.3d 264, 274 (Ill. App.

2015))).

       The Gonrings argue that they are entitled to summary judgment because Plaintiff cannot

prove: (1) that they concealed a material fact; (2) that Plaintiff complied with her duty to

investigate when presented with the RRPDR and the Sellers Disclosure; or (3) that Plaintiff’s

damages were caused by her reliance on the disclosures.

       The Court first considers whether Plaintiff has come forward with sufficient evidence that

the Gonrings concealed a material fact. For purposes of fraudulent concealment, a fact is

“material” if “the plaintiff would have acted differently had he been aware of it, or if it concerned

the type of information upon which he would be expected to rely when making his decision to

act.” Bettua v. Sears, Roebuck and Co., 2009 WL 230573, at *2 (N.D. Ill. Jan. 30, 2009) (citing

Miller v. William Chevrolet/GEO, Inc., 762 N.E.2d 1, 7 (Ill. App. 2001)); see also Connick v.

Suzuki Motor Company, Ltd., 675 N.E.2d 584, 595 (Ill. 1996) (same; Illinois Consumer Fraud Act



                                                  20
    Case: 1:19-cv-05684 Document #: 107 Filed: 09/16/21 Page 21 of 30 PageID #:1848




case cited by the Gonrings, see [89] at 11); Metzger v. New Century Oil and Gas Supply Corp.

Income and Development Program-1982, 594 N.E.2d 1218, 1228 (Ill. App. 1992) (same;

fraudulent misrepresentation claim).

        In this analysis, the Court focuses primarily on the Sellers Disclosure. The Gonrings

acknowledge that the Sellers Disclosure “sought information about the Building as a whole and

not just the Unit,” which is why they “disclosed that they were aware of past water leakage in the

house or other structures and stated that ‘Unit 3 had leaks on west facing windows -> HOA sealed

building to resolve Unit 3 leak.’” [101] at 14. As they characterize it, this “disclosed that there

was a water infiltration issue into unit 3 of the Building that had been addressed and, to the

Gonrings’ knowledge resolved.” [89] at 12. However, this is just one possible view of the Sellers

Disclosure and other relevant evidence in the summary judgment record.

        Question 6(a) concerning “past or present water leakage” is only one of the questions on

the Sellers Disclosure relevant to the Gonrings’ alleged concealment. Question 6(b) also asks,

“Are you aware of any past or present movement, shifting, deterioration or other problems with

walls, foundations or other structural components.” [44] at 24 (emphasis added).3 The Gonrings

checked the “No” box in response to this question. If they had checked “Yes,” they would have

been required to offer an explanation and, “[w]hen explaining reports to control or repair,” to

“describe the location and extent of the problem, and date and person by whom the work was

done.” Id. There is a reasonable argument that the Gonrings’ responses to questions 6(a) and 6(b)

minimize and fail to disclose the true scope of the problems that Unit 3 and the Building as whole

were having with water infiltration. For instance, Gorr told the Gonrings in an email that the



3
  Unlike the RRPDR, the Sellers Disclosure does not contain the qualifying language that “[t]hese
disclosures are intended to reflect the current condition of the premises and do not include previous
problems, that seller reasonably believes have been corrected.” Id. at 20.
                                                 21
 Case: 1:19-cv-05684 Document #: 107 Filed: 09/16/21 Page 22 of 30 PageID #:1849




leakage in Unit 1 was “not a unit-specific problem,” or just a problem with the windows. [34] at

39. According to Gorr, “[t]he windows are not leaking, the building is leaking, the wall above my

door is leaking, the vent on my ceiling is dripping water.” Id. Gorr posited that this was “most

likely due to some of the following:

       - Capstones on parapet,

       - Improper flashing above windows and doors.

       - Improper flashing between floors.

       - Tuckpointing cracks.

       - Lack of cavity wall, improper weepholes. Water absorbed through split-face block.

       - Roof damage.”

ESI opined that “[t]he water infiltration is occurring because of deficiencies in the original

construction of the building with the predominate issue being improper flashing at wall openings.”

[91-13] at 3. And Bral determined after conducting water leak tests at third floor door and window

openings that “[t]he existing flashing was through wall that allowed water to penetrate right into

the back of the block.” [102-5] at 1. A reasonable factfinder could conclude that the Gonrings

knew based on this information that there was not only “past water leakage” in the Building, but

also that the Building had “past or present … problems with walls,” yet failed to disclose this. [44]

24.

       A reasonable factfinder could also conclude that these issues were “material,” both as that

term is defined in the Sellers Disclosure and for purposes of fraudulent concealment. The Sellers

Disclosure states that “[a] material defect is a problem with the Property, or any portion of it, that

would have a significant adverse impact on the value of the residential property or that involves

an unreasonable risk to people on the land.” [44] at 23. The Gonrings knew that the defects caused



                                                 22
 Case: 1:19-cv-05684 Document #: 107 Filed: 09/16/21 Page 23 of 30 PageID #:1850




a significant adverse impact on the value of the Building—at a minimum, because they had already

paid thousands of dollars to Arrow trying to stop the water leaking through the walls and into Unit

3. Though the alleged defects caused leaks only in Unit 3, this affected the value of other units,

the owners of whom were responsible for a pro rata shares of expenses associated with common

elements. The extensive leaking in Unit 3 is also “the type of information upon which” the buyer

of a condo “would be expected to rely when making his decision” to purchase a home. Bettua,

2009 WL 230573, at *2.

       The Gonrings emphasize that, “[i]n further disclosure, Plaintiff received the Condo

Association special meeting minutes from May 7, 2018 in which the Condo Association voted to

hire Arrow Masonry to remediate” the water infiltration issue in Unit 3. [89] at 12. But it is not

apparent from those minutes why the Condo Association chose to hire Arrow. The minutes do not

mention any water infiltration issues in Unit 3 or anywhere else in the Building. See [91-6] at 2.

One way of reading the minutes is that the Building was last sealed in 2012, so tuckpointing and

sealing was now due again, with no awareness that Arrow was retained to address serious water

infiltration problems that were caused by the Building being constructed improperly. Indeed, the

Gonrings urge the same understanding here, emphasizing that the sealing and tuckpointing noted

in the Sellers Disclosure was “ongoing routine … maintenance … for structures made with split

face block as split face block requires tuckpointing and sealing approximately every five to seven

years.” [89] at 13. Further, the meeting minutes do not apprise Plaintiff that Arrow’s quote did

not address the problems the ESI and Hier noted concerning flashing at window and door openings.

       There is also sufficient evidence in the record to support a conclusion that the Gonrings did

not have a reasonable belief that the water infiltration problems in Unit 3 had, in fact, been fully

resolved. There is evidence that the Gonrings were informed that more was necessary to solve the



                                                23
 Case: 1:19-cv-05684 Document #: 107 Filed: 09/16/21 Page 24 of 30 PageID #:1851




water infiltration issue than simply sealing the building, as the Gonrings disclosed had been done

in their response to question 6(a). ESI opined that a masonry contractor should be retained to

“make exploratory openings in the masonry where the water infiltration is occurring and install

proper flashing” and address “[a]ll cracks in the masonry and other deficiencies.” [91-13] at 3.

Gralak provided a $38,325.00 quote that including not only sealant, but also: new caulking and

sealant on large masonry cracks, gaps and missing/loose mortar, vents, and utility pipes; new

caulking sealant to the Building’s “doors, windows, sconces at the sealing parts of the building

elevation as necessary”; “installation at the inner parapet wall counter flashing to protect

termination bar”; “[i]nstallation elastometric flashing system underneath 3 sides of the parapet

wall coping stones with stainless steel drip edges”; and masonry rehabilitation, including “[t]uck

pointing of 3 sides of the parapet wall, inner wall 4 blocks down, outside 10 down from the top of

the wall.” [44] at 79-81. In addition to the quoted work, Gralak also made “recommendations”

for additional work, including “[i]nstalling …flashing systems (top and bottom) at the top lintel

beam areas of windows and door openings, bottom windows and door stone sills and underneath

the parapet walls coping stones.” Id. at 81-82. A factfinder also might take note that the Condo

Association paid under $17,000 to allegedly fix the problem in full, even though Gralak’s quote

was more than twice that amount and recommended additional, extensive work that was not within

the scope of its bid. Other relevant evidence might include the affidavit of Ms. Horton that on

May 31, 2018, Mrs. Gonring told her, “we are getting the hell out of here. The water problem has

become too much and we are taking our asses back to Michigan.” [102-11] at 2.

       The Gonrings emphasize that they believed Arrow had solved the water infiltration

problem because “Arrow Masonry guaranteed that its work would prevent future leaks into the

Building.” [89] at 6. The contract does state that “Arrow will guarantee the walls against leaks



                                               24
 Case: 1:19-cv-05684 Document #: 107 Filed: 09/16/21 Page 25 of 30 PageID #:1852




after work is completed,” but states that “any leaks attributed to the roof are not covered,” [44] at

85, and also makes a number of other exceptions, including that it “does not guarantee leak

prevention from … improperly installed windows/doors” and “is not liable for interior damage

caused by water infiltration.” Id. at 86. The contract may be persuasive evidence that the Gonrings

thought the water infiltration into Unit 3 was fixed, but it is not dispositive. When Arrow

performed its work, the Gonrings were days away from selling the Unit. An argument could be

made that their main interest was in selling their condo with minimum expenditure and legal

exposure, not ensuring that the full scope of the Building’s problems were fixed. The factfinder

should be allowed to consider the guarantee along with the other evidence in the record.

       The Court next considers the Gonrings’ argument that Plaintiff failed to make “a reasonable

inquiry into the condition of the property, given the information received via the Disclosures.”

[89] at 13. Under Illinois law on fraudulent concealment, “‘a person may not enter into a

transaction with his eyes closed to available information.’” Abazari, 40 N.E.3d at 277 (quoting

Zimmerman v. Northfield Real Estate, Inc., 510 N.E.2d 409, 416 (1986)). However, “a plaintiff’s

failure to investigate the reliability of the defendant’s representations is not fatal where such

inquiries are inhibited by statements creating a false sense of security,” id., or the defendant

“blocked further inquiry,” provided that the facts were not such as to put a reasonable person on

inquiry. Benzakry v. Patel, 77 N.E.3d at 1130; see also Vigortone Ag Products, Inc. v. PM Ag

Products, Inc., 217 F. Supp. 2d 858, 866 (N.D. Ill. 2001) (“a plaintiff’s duty to investigate may be

absolved when the defendant’s deliberate misrepresentations lull the plaintiff into a false sense of

security, or attempt to block further inquiry”). In determining whether the plaintiff’s reliance on

the defendant’s representations was reasonable, “courts consider all of the circumstances,

including ‘the parties’ relative knowledge of the facts available, opportunity to investigate the facts



                                                  25
 Case: 1:19-cv-05684 Document #: 107 Filed: 09/16/21 Page 26 of 30 PageID #:1853




and prior business experience.’” Benzakry, 77 N.E.3d at 1129-30 (quoting Hassan v. Yusuf, 944

N.E.2d 895, 916 (Ill. App. 2011)).

       Here, there are number of disputed questions of material fact that prevent the Court from

determining as a matter of law that Plaintiff’s reliance on the Gonrings’ representations and alleged

failure to investigate is fatal to her fraudulent concealment claim. First, the Gonrings assert that

Plaintiff “received significant information concerning water infiltration into unit 3 from the

Gonrings and the Condo Association documents, detailing how the remediation of the infiltration

concerned a common element of the Building.” [89] at 13-14. However, they overstate the

information that Plaintiff received concerning water infiltration in the Building. As noted above,

the Sellers Disclosure stated only that “Unit 3 had leaks on west facing windows.” [101] at 14. It

did not use the term “water infiltration” and it did not disclose the much more extensive leakage

that Gorr reported to other members of the Condo Association, including that “the building is

leaking, the wall above my door is leaking, [and] the vent on my ceiling is dripping water.” [34]

at 39. Further, the meeting minutes on which the Gonrings rely do not actually “detail how … the

Condo Association deliberated upon and voted to retain the services of Arrow Masonry to

remediate the leaking occurring in Unit 3.” [89] at 14. They do not even say that the work Arrow

was doing was meant to remediate leaking. And elsewhere in the summary judgment record the

Gonrings maintain that this work was simply routine maintenance for split block, which the

minutes also suggest by noting that the Building had last been sealed in 2012. Arguably, the

careful wording of the Sellers Disclosure and the meeting minutes “creat[ed] a false sense of

security” that the water infiltration was a minor issue, limited to the windows on one side of Unit

3 and already fully resolved with routine application of sealant and tuckpointing. Abazari, 40

N.E.3d at 277.



                                                 26
 Case: 1:19-cv-05684 Document #: 107 Filed: 09/16/21 Page 27 of 30 PageID #:1854




       Second, the Gonrings claim that “[a]fter receipt of these documents Plaintiff moved

forward with the closing of her purchase of the Unit and made no further inquiry into the leaking

in unit 3 of the Building.” [89] at 14. However, as the Court detailed in its prior opinion denying

the Gonrings’ motion to dismiss, there is evidence in the record that after receiving the Sellers

Disclosure, Plaintiff’s attorney did seek additional information concerning the leaks on at least two

occasions, but was thwarted by AIRES’ attorney’s representation that AIRES, as a third-party

relocation company, was unable to make any verifications concerning water leaks or water leakage

and had no knowledge. See [31] at 3-4. It should be left to a finder of fact to decide whether

Plaintiff could and should have done more after encountering these roadblocks. See Abazari, 40

N.E.3d at 277 (“‘Whether an injured party justifiably relied upon defendants’ words or silence

depends on the surrounding circumstances’ and is a question of fact that is best left to the trier of

fact.” (quoting Zimmerman, 510 N.E.2d at 416); cf., e.g., Zimmerman, 510 N.E.2d at 416

(purchasers of real property were entitled to maintain action against vendors and real estate agents

on fraudulent and negligent misrepresentation counts, regarding discrepancy in lot size, despite

fact that purchasers had copy of property survey, where survey did not give square foot information

and typical buyer could not read survey language).

       Finally, the Court considers the Gonrings’ argument that Plaintiff’s damages were not

caused by reliance on any fraudulent concealment. The Gonrings maintain that “[t]he sums

expended by Plaintiff, and claimed as damages in this matter, for … remediation … are not a

proximate result of any alleged fraudulent concealment by the Gonrings,” as “[t]he mold

infiltration into unit 3 was not discovered until after Plaintiff closed on her purchase of the Unit.”

[89] at 15. They recognize in their reply brief, though, that Plaintiff has submitted invoices

documenting nearly $150,000 in work performed on behalf of the Condo Association since she



                                                 27
 Case: 1:19-cv-05684 Document #: 107 Filed: 09/16/21 Page 28 of 30 PageID #:1855




bought the Unit; she is responsible for 44%. Even if the Court assumes that the Gonrings should

shoulder no responsibility for remediating the mold in Gorr’s unit (an issue that is unnecessary to

decide here), nearly $50,000 of the total cost was “for work on the Condo Building’s walls,” which

the Gonrings characterize as “additional work to curb the water infiltration into [Gorr’s] unit.”

[104] at 5. And while the Gonrings claim that they “believed that the work performed by Arrow

Masonry on the common elements of the Condo Building, prior to Plaintiff’s purchase of the Unit,

had resolved the leaking issue into Gorr’s unit,” id. at 5, this is heavily disputed for the reasons

explained above.

       A more fundamental problem with the Gonrings’ damages argument is that it addresses

only one of the potential ways in which Plaintiff might ultimately establish damages for fraudulent

concealment. Under Illinois law, “[t]here are two methods for measuring damages resulting from

fraudulently concealing defects in property. The first method is granting the plaintiff the benefit

of the bargain, i.e., subtracting the value the property actually had at the time of the sale, given the

defects, from the value the property would have had at the time of the sale had the defects not

existed. The second method considers ‘the cost of fixing the property to make it conform to the

condition it would have had without the defects.’” Napcor Corp. v. JP Morgan Chase Bank, NA,

938 N.E.2d 1181, 1191 (Ill. App. 2010) (quoting Dietrich v. Jones, 526 N.E.2d 450, 456 (Ill. App.

1988)); see also Posner v. Davis, 395 N.E.2d 133, 138 (Ill. App. 1979). The Gonrings focus on

only the second method of proving damages. They never address potential evidence—including

perhaps even Plaintiff’s own testimony—concerning the value the Unit would have had at the time

of sale had the defects allegedly concealed by the Gonrings not existed. Cf. Napcor, 938 N.E.2d

at 1188-89 (evidence was sufficient to establish that vendor’s misrepresentation that warehouse

roof was a tear-off, when it fact the old roof had been covered by the new roof, was material, where



                                                  28
 Case: 1:19-cv-05684 Document #: 107 Filed: 09/16/21 Page 29 of 30 PageID #:1856




purchaser’s president testified that if he had known that the new roof was not a tear-off such

knowledge would have had a financial impact on purchaser’s offer).

       Even if the Gonrings believed that Arrow fixed all of the leakage, it is still possible that

Plaintiff could show—and a factfinder could believe—that Plaintiff would have paid less for the

Unit based solely on the fact that the “past … water leakage” and “past … problems with walls,”

[44] at 24, were so extensive and were caused by problems with how the building was originally

constructed. As Plaintiff explains, had the Gonrings “disclosed the material defects in the limited

common elements, namely the windows, doors, porches that relate to the Condominium, [she]

would have been put on notice that the Condo and the entire building had structural defects,” [102]

at 15—a problem that logically would affect the amount a buyer would be willing to pay for the

Unit, or even whether a buyer would be willing to go through with the purchase at all. Gorr’s

difficulty in selling his own unit once the extent of the problem was known might also be

circumstantial evidence of how the Building’s issues with water leakage affect the value of

Plaintiff’s Unit. But all of these details can be left for another day, as discovery has not closed and

the parties may want (and may even need) to retain experts to delve into damages further. See,

e.g., Napcor, 938 N.E.2d at 1191-92 (upholding jury award of $1.2 million in fraudulent

misrepresentation action where purchaser’s expert testified that in order to fix the roof to conform

vendor’s representation the existing roof would have to be torn off and replaced with a new roof,

and that the cost of doing so amounted to over $2 million).

IV.    Conclusion

       For the foregoing reasons, the Gonrings’ motion for summary judgment [88] is denied.

Third-Party Defendant John Gorr’s motion for summary judgment [95] is stricken without

prejudice to refiling, as that motion has yet to be briefed. This case is set for telephonic status



                                                  29
 Case: 1:19-cv-05684 Document #: 107 Filed: 09/16/21 Page 30 of 30 PageID #:1857




hearing on 9/29/21 at 9:15 a.m. Participants should use the Court’s toll-free, call-in number 877-

336-1829 and passcode 6963747. Counsel are directed to file a joint status report by no later than

9/24/21 that includes (a) a proposed schedule for any discovery that remains to be completed; (b)

a statement in regard to any settlement discussions and/or any mutual request for a referral to the

assigned Magistrate Judge for a settlement conference; and (c) a proposed schedule for briefing of

Third-Party Defendant Gorr’s motion for summary judgment (assuming he intends to refile it).




Dated: September 16, 2021                            _________________________________
                                                     Robert M. Dow, Jr.
                                                     United States District Judge




                                                30
